Press Release Earthstone Energy, Inc. Reports on Newest Bakken Well On Thursday July 29, 2010, 5:57 pm EDT DENVER, July 29 Earthstone Energy, Inc., formerly Basic Earth Science Systems, Inc. (Earthstone, Basic or the Company) (OTC Bulletin Board:BSIC.ob), reported that XTO Energy Inc., Ft. Worth, TX concluded completion operations on our Mondak Federal #11X-14H well in Section 14, T148N-R105W and has placed the well on production. According to XTO, the initial production rate was 489 barrels of oil, 251 MCF of gas and 955 barrels of water per day.
